Benning, J.
dissenting.
I dissent from the judgment of the Court on one point in this case — the point as to Wooten’s competency to be sworn as a witness for his partner, Kirkpatrick. The judgment of the Court is, that Wooten was a person competent to be so .sworn. I think he was not.
The suit was against Wooten & Kirkpatrick. The plaintiff got a verdict against both defendants. From that verdict, one of the defendants only, Kirkpatrick, appealed. On the appeal trial, Kirkpatrick offered to examine Wooten as a witness. The Court below would not allow it. That decision, *629as a majority of this Court think, was wrong; as I think, it was right. I am now to state why I think so.
In my opinion, Wooten, although he did. not, himself, enter iany appeal, was yet a party on the appeal. The legal effect mf Kirkpatrick’s entry of an appeal was, in my opinion, to .make both himself and Wooten appellants. And if they were both appellants, one could not be a witness for the other. "That is a proposition which nobody disputes.
Were they both appellants? Is it the legal effect of an appeal entered by one of two or inore plaintiffs, or one of two or more defendants, that his co-plaintiffs or co-defendants become equally, with himself, appellants ? I say- it is. I say .that this effect is produced by the Act of 1889, “ to explain and amend the Judiciary Act of 1799, so far as concerns .the .granting of appeals in certain cases.” That Act is in the ‘following words: “ Whereas, a contrariety of opinion exists .among the Judges of this State, and a different practice prewails in the different Judicial Circuits thereof, touching the .granting of appeals under .certain circumstances, for remedy whereof—
“ Sec. I. Be it enacted, that from and after the passage of this Act, it shall and may be lawful, whenever there shall be inore than one party plaintiff or defendant, and one or more of said parties, plaintiff or defendant, desire to appeal, and the other or others refuse or fail to appeal, it shall and- may be lawful for any party, plaintiff or defendant, to enter his appeal, under such circumstances as are now provided by law.
“ Sec. II. Upon the appeal .either of the plaintiff ór defendant, as aforesaid, the whole record shall be taken up; but in case damages shall or may be awarded upon such- appeal, such damages shall only be recovered against the party or parties appealing, and their securities, and not against the party or parties failing or refusing to appeal.
Sec. III. In case any such security or securities shall be compelled to pay off the debt or damages for which judgment may be entered in any cause, he, she or they shall have re*630course only against the party or parties for .whom he, she or they became security or securities.”
Sec. IV. (Repealing clause.) (Cobb’s Dig: 500.)
“The whole record shall be taken up.” . What does that mean ? It means, that the whole ease. shall be taken up. What else can it mean ? The expression has reference to the ease — not to the mere record of the case. . It means, that not merely a part of the case, but that the whole of the case, shall be taken up. But if the whole of the case is to be taken up, then, of necessity, every • party to the case has to be taken up; and one party to it just as-much as another.- And if all the parties are taken up, all are parties on the;appeal; else, they are parties nowhere. < They certainly are no longer parties below. With equal certainty, they are parties “ taken up.” To what place are they .taken up ? • To the place of the appeal. There is no other-place to take them to.
And if the effect of taking a case up be to vacate the judgment below, as to one party, it must also be to-vacate the judgment as to the other parties. When. the cause is the same, the effect must be the same.
So, if the effect of taking-a case up be to subject one party to the judgment above, it must also be. to subject all. the parties to that judgment.. The case is .taken up, equally as to all.
All this seems to me the necessary .result, from the plain import of the words — ‘(the whole record shall be taken up.” But if I had a doubt as to the import of these words, that doubt would, asff think, have to yield to two implications contained in the Statute: 1. “ But in case damages shall or may be awarded upon such appeal, such.- damages shall only be recovered against the party or parties appealing and their securities, and not against the party or parties failing or refusing to appeal.” , What reason was there for this provision, if the case, as to the parties not appealing, was not to be on the appeal ? , What uso is there in saying that the damages shall not be recovered against one who is not in Court — not before Court or Jury ? But if one is in Court — is before *631Court and Jury, and there as an appellant against his will, there is good use — most excellent use — in saying this. One so situated ought not to be made to pay the damages due for a frivolous appeal. The strong implication, then, from the above language is, that by the act of appeal of one out of two or more plaintiffs or defendants, the case is put upon the appeal, as to all.
2. A similar implication, and one of equal strength, is contained in the third section. Why restrict the recourse of the sureties on the appeal to the party for whom they became sureties, if that party was to be the'only party on the appeal? Can there be a reason for it ? • Whereas, if the intention was, that there were tobe other parties on the-appeal — parties carried there against their will, by their fellow-parties, there is good reason for the restriction. The implication, then, must be, that there were to be such other parties on the appeal.
I insist, then, that according to what this Act says three times, once expressly and twice impliedly, the effect of an appeal entered by one of two or more parties on the same side, is to place the whole case on the appeal, and to make all of the parties on that side appellants.
And here I might stop; for is there any thing which a Court can even notice, if that thing be in opposition to the language of the Legislature ?
But I will go on a little longer, in the endeavor to show that this, my argument, from the “words” of the "Act, is sustained by the argument, from “effect and consequences.”
1. Unless the conclusion I have come to is the ■ true' one, the Statute is, as it seems to me, without any effect-whatever. If we say that Avhen one only out of two or more plaintiffs or tAvo or more defendants appeals, one only gets upon the appeal, what effect do ayc give to the Statute ? Could we have said aught but this; or, at least, less than this, if the Statute had never been passed?
2. How Avill the opposite conclusion work ? That conclusion is, that if one only out of more than one plaintiff or de*632fendant appeals, the effect is, that as to him, the case is on the appeal, not as to his fellows; that is, that the case is severed into two parts, one of which exists on the appeal — the other, somewhere else. Now how can a case in that situation — a case, two in one, one in two, be worked out to any harmonious result ? Suppose a case in which one only of two plaintiffs, joint promisees, and say from a verdict for $500 in favor of both, and that on the appeal the verdict is for $1000. In such a case, what is it that the defendant is to pay ? There are two judgments against him — one in favor of one of the several plaintiffs — the other in favor of the' other; and these may be in different Courts — one in the Superior, the other in the Inferior. Is the defendant to pay both judgments? Is he to pay the whole of the judgment on the appeal, and none of the other ? If so why, both judg ments being good alike ? And if so, in what proportion is ■ the money, the $1000, to be divided between the two several, plaintiffs — plaintiffs who are joint promisees — one admitting, by not appealing, that the joint promise entitled the joint promisees to only $500 ; the other, by appealing and getting a verdict for $1000, denying this and insisting that the joint promise entitles the joint promisees to $1000. But -with what propriety could the defendant be forced to pay more-than the $500, that being as much as one of his joint creditors claimed of him.; that is, if the admission of one of two-joint creditors is good against the other ?
But suppose the result of the appeal trial, in the case assumed, be the reverse; suppose the verdict on the appeal, instead of being in favor of the plaintiff, and for $1000, should be for the defendant; is that plaintiff, who does not appeal, to lose his judgment for the $500 ? If he is not, who is to pay it to him ? not the defendant; the final trial shows that the defendant owes nothing — the plaintiff by whose fault, in appealing, he lost the judgment for the $500 ? That plaintiff had the right to appeal.
The consequences will be equally incongruous, if we take-the case of an appeal entered by one only of several defend*633ants. Suppose of two defendants, joint promissors, one only-enters an appeal from, say a verdict for $500, and that on the appeal, there is a verdict for $1000; are both verdicts to be enforced? If not, which is to be, and why that one rather than the other ? And of what is to be paid, whatever it is, what is to be the proportion paid by each defendant?
And then, what will be the form of the execution in either of the supposed cases, say the first verdict was in the Inferior-Court ? What parties will the Clerk of the Superior Court put in the execution ? Can he put in the execution parties-not in his Court ? And none but the parties appealing would be in his Court, if the Statute means what a majority of this Court think it does; for if the other parties be in his Court, where, in the Court, would they be? Not on the appeal; still less any where else. And yet, those other parties ought,somehow, to be in the execution. And what must the execution command the Sheriff to do ? Which judgment must it command him to execute ? How much money must it command him to raise ? Or is one execution to go from the Superior Court, and one from the Inferior ? If so, how is the Sheriff to escape executing both?
I see no solution to the many difficulties that must grow out of such an interpretation of the Statute as this of the ma-' jority of the Court.
On the other hand, no difficulties will grow out of the practical working of the Statute, interpreted as I think it should-be. If so interpreted, appeals under it will be like ordinary appeals — appeals in which all the parties on the appealing, side join.
And in permitting one of two plaintiffs, or of two defendants, to put the case on the appeal as to both, without the-consent, or even against the consent, of the other, I see nothing unjust — nothing discountenanced by analogy — rather, I see something which possesses, I think, a preponderating utility.
The acknowledgment or the release of ono of two on *634more joint promissors or partners, binds the others, whether' they consent to the acknowledgement or release or not.
And the power to make such acknowledgements and releases, is a far higher power than the power in question. Even if one of two parties appeals against the consent of the other, and forces the other to go with him, the chances are, at least even, that the other will not suffer by it — that the verdict om the appeal will be no worse than the verdict below.
In most cases, however, the party not joining in the appeal-is passive — is indifferent whether there be an appeal or not.. He is a surety or a hopeless insolvent, or something that makes him indifferent as to what becomes of the case. What great harm can there be in letting his" fellow carry such a party with him on the appeal ? Why compel such a party to-be at the trouble of joining in the appeal ? And if one who is-a surety, omit, by carelessness, to join his principal in an appeal, and on the'appeal, the principal gets off clear, how hard it would be to make the surety pay the verdict below ? Eor in such a case, he would have no contribution from his principal. Would it not be better that he, too, were considered to be on the appeal, that he might go clear with his principal ? The plaintiff, it is true, might lose the verdict below; but then he ought to lose it. And may we not safely say that a plaintiff ought to lose the. ver diet below, in every case in which he is defeated on the appeal trial, even although all of the defendants may not have appealed from the verdict ?
Is it to be said, that if the' party that appeals gets off upon the appeal trial, the party that does not appeal cannot complain if he is made to pay the verdict below ? Is it to be said, that his not appealing is evidence that he is satisfied with the verdict ? But can this, in fairness, be said ? What verdict is it with which the party not appealing is satisfied ? It is a verdict against him and another or others, jointly; a verdict, therefore, the weight of which another or others are to bear equally with him ; a verdict, the weight of which, if he is a surety only, another or others are exclusively to bear. This is the verdict with which he is content. But this *635verdict becomes a very different sort of,thing; if, when the other party or parties have appealed from it, it remains in force ■ against him alone. And his having been satisfied with the verdict, as it was when it was rendered, is no evidence that he is satisfied with the verdict as it is, after it has undergone this metamorphosis.